DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the current rejection.  Applicant’s amendments to the claims are rendered obvious in view of Kloss and Lynn.  A more detailed explanation follows in the body of the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US 2013/0116793) in view of Lynn et al. (US 2016/0030188).
 Regarding claim 1, Kloss discloses a spinal implant comprising a body portion defining a longitudinal axis, the body portion including a distal end portion (see figure below), a proximal end portion (see figure below), opposed side surfaces (see figure below) that extend from the distal end portion to the proximal end portion, and top (3A) and bottom (3B) surfaces configured and adapted to engage vertebral bodies (¶220, ¶246); the top and bottom surfaces include engagement features (“jagged” surface, ¶87, ¶246) configured to engage vertebral bodies adjacent the spinal implant to permit the spinal implant to move in one direction and prevent the spinal implant from moving in an opposite direction (via the “jagged” surface having a vertically flat wall that inhibits movement of the implant in the direction perpendicular to the vertical flat wall); first orifices (see figure below) defined through the top surface (figure 7), each orifice of the first orifices defining a respective centerline therethrough (considered the radial center of the orifice); second orifices (see figure below, the openings in 3B) defined through the bottom surface each orifice of the second orifices defining a respective centerline therethrough, the second orifices connected to the first orifices by a plurality of channels (5).
 	Kloss fails to expressly teach or disclose a first plurality of enlarged orifices is defined through the top and bottom surfaces to form a plurality of second channels, each of the plurality of second channels being interposed between the first channels.  Rather, Kloss disclose a single enlarged orifice forming a second channel (2, figure 7)
Lynn et al. disclose a spinal implant (1110, figures 19-20) having top (1112) and bottom (1114) surfaces, wherein the implant includes a first plurality of enlarged ortifices (1116a, 1116b, figures 19-20, ¶150-151) defined through the top (1112) and bottom (1114) surfaces to form a plurality of channels (figure 19 ¶150 “two or more”).  The second channels form a pathway for excess bone grafting or filler materials to exit the interior of the chamber thereby inhibiting over insertion of filler material within the implant (¶150). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Kloss to include a first plurality of enlarged orifices is defined through the top and bottom surfaces to form a plurality of second channels as taught by Lynn et al. as the channels form a pathway for excess bone grafting or filler materials to exit the interior of the chamber thereby inhibiting over insertion of filler material within the implant.  The resultant device of modifying Kloss to include the plurality of second channels in the center of the implant as taught by Lynn et al. yields each of the second channels being interposed between the first channels as they are in the surrounding perimeter walls of the implant and the second channels are in the center of the implant.  
 	Regarding claim 2, Kloss discloses third orifices (7”) defined through at least one of the opposed side surfaces, the third orifices defining respective centerlines therethrough, wherein the centerlines of the third orifices extend through the plurality of channels (¶87, ¶246). 	Regarding claim 3, Kloss discloses fourth orifices (7’) extending from one opposed side surface to the other opposed side surface, the fourth orifices defining respective centerlines therethrough, wherein the centerlines of the fourth orifices extend between the plurality of channels (¶87, ¶246).
 	Regarding claim 4, Kloss discloses a cavity (2) extending through the top and bottom surfaces, the cavity defining a surface area that is at least 25% of a surface area of the top surface or the bottom surface (figures 6/7). 	Regarding claim 6, Kloss discloses the distal end portion includes an engagement opening (“insertion opening” ¶76, ¶215) that is configured to be releasably engaged with a surgical instrument (¶76, ¶215).
 	Regarding claim 7, Kloss in view of Lynn et al. disclose the body defines a lateral window (1134a, 1134b, figure 19, ¶150) that passes through each of the side surfaces (¶150 states the window(s) can be on one side or both).
 	Regarding claim 8, Kloss in view of Lynn et al. disclose the claimed invention including the lateral window (1134 of Lynn) wherein the lateral window is vertically aligned with the engagement opening (figures 19-20), but fails to teach the lateral window has a height equal to the diameter of the engagement opening.
 	It would have been an obvious matter of design choice to have constructed the lateral window and engagement opening to have equal heights since applicant has not disclosed that the diameter of the second plurality of enlarged orifices such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an enlarged opening for the passage of excess bone filler material and an enlarged opening for the insertion and coupling of a delivery tool.

 	Regarding claim 9, Kloss discloses a spinal implant comprising a body portion defining a longitudinal axis, the body portion including a distal end portion (see figure  below), a proximal end portion (see figure  below), opposed side surfaces (see figure  below) that extend from the distal end portion to the proximal end portion, and top (3A) and bottom (3B) surfaces configured and adapted to engage vertebral bodies (¶220, ¶246); first orifices (see figure  below) defined through the top surface, each orifice of the first orifices defining a respective centerline (considered the radial center of the orifice) therethrough; second orifices (see figure below, openings in 3B) defined through the bottom surface each orifice of the second orifices defining a respective centerline (considered the radial center of the orifice) therethrough, the second orifices connected to the first orifices by a plurality of channels (5); third orifices (7”) defined through at least one of the opposed side surfaces, the third orifices defining respective centerlines (considered the radial center of the orifice) therethrough, wherein the centerlines of the third orifices extend through the plurality of channels (¶87, ¶246), and fourth orifices (7’) extending from one opposed side surface to the other opposed side surface, the fourth orifices defining respective centerlines (considered the radial center of the orifice ) therethrough, wherein the centerlines of the fourth orifices extend between the plurality of channels (¶87, ¶246). 	Kloss fails to expressly teach or disclose a first plurality of enlarged orifices is defined through the top and bottom surfaces to form a plurality of second channels, each of the plurality of second channels being interposed between the first channels.  Rather, Kloss disclose a single enlarged orifice forming a second channel (2, figure 7)
Lynn et al. disclose a spinal implant (1110, figures 19-20) having top (1112) and bottom (1114) surfaces, wherein the implant includes a first plurality of enlarged ortifices (1116a, 1116b, figures 19-20, ¶150-151) defined through the top (1112) and bottom (1114) surfaces to form a plurality of channels (figure 19 ¶150 “two or more”).  The second channels form a pathway for excess bone grafting or filler materials to exit the interior of the chamber thereby inhibiting over insertion of filler material within the implant (¶150).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Kloss to include a first plurality of enlarged orifices is defined through the top and bottom surfaces to form a plurality of second channels as taught by Lynn et al. as the channels form a pathway for excess bone grafting or filler materials to exit the interior of the chamber thereby inhibiting over insertion of filler material within the implant.  The resultant device of modifying Kloss to include the plurality of second channels in the center of the implant as taught by Lynn et al. yields each of the second channels being interposed between the first channels as they are in the surrounding perimeter walls of the implant and the second channels are in the center of the implant.   	Regarding claim 10, Kloss in view of Lynn et al. disclose a second plurality of enlarged orifices (¶150 “two or more cavities 1134” of Lynn) is defined through the other of the top or bottom surfaces (¶15).
 	Regarding claim 11, Kloss in view of Lynn et al. disclose the claimed invention except for the express teaching of an enlarged orifice of the second plurality of enlarged orifices includes a diameter that is different than a diameter of an enlarged orifice of the first plurality of enlarged orifices.
 	It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the second plurality of enlarged orifices to have a diameter that is different than a diameter of an enlarged orifice of the first plurality of enlarged orifices, since applicant has not disclosed that the diameter of the second plurality of enlarged orifices such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an enlarged opening for the passage of excess bone filler material.
 	Regarding claim 12, Kloss in view of Lynn et al. discloses the claimed invention except for an enlarged orifice of the first plurality of enlarged orifices or an enlarged orifice of the second plurality of enlarged orifices includes a circular cross-section.
 	It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct one of the first or second plurality of enlarged orifices to have a circular cross-section, since applicant has not disclosed that the cross-sectional shape of the first or second plurality of enlarged orifices such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an enlarged opening for the passage of excess bone filler material.
 	Regarding claim 13, Kloss in view of Lynn et al. disclose the claimed invention except for an enlarged orifice of the first plurality of enlarged orifices includes a diamond-shaped cross-section.
 	It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct one of the first plurality of enlarged orifices to have a diamond-shaped cross-section, since applicant has not disclosed that the cross-sectional shape of the first plurality of enlarged orifices such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an enlarged opening for the passage of excess bone filler material. 	Regarding claim 14, Kloss in view of Lynn et al. disclose an enlarged orifice of the second plurality of enlarged orifices includes a diamond-shaped cross-section.
 	It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct one of the second plurality of enlarged orifices to have a circular cross-section, since applicant has not disclosed that the cross-sectional shape of the second plurality of enlarged orifices such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an enlarged opening for the passage of excess bone filler material. 	Regarding claim 15, Kloss in view of Lynn et al. disclose each enlarged orifice of the first and second pluralities of enlarged orifices includes a diamond-shaped cross-section.
 	It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct one of the first or second plurality of enlarged orifices to have a diamond-shaped cross-section, since applicant has not disclosed that the cross-sectional shape of the first or second plurality of enlarged orifices such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an enlarged opening for the passage of excess bone filler material. 	Regarding claim 16, Kloss discloses one of the third orifices (7”) includes a cross-section different than one of the first orifices or one of the second orifices (as at least one of the third orifices is truncated/”cut off at edges of the boundary layer” ¶87, ¶246). 	Regarding claim 17, Kloss discloses opposed openings of one of the third orifices are offset with respect to each other (figures 6-7, laterally offset).
 	Regarding claim 18, Kloss discloses one of the third orifices includes a diamond-shaped cross-section (¶47 “quadrangular” or “square”). 	Regarding claim 19, Kloss in view of Cottle discloses a third plurality of enlarged orifices is defined through one of the opposed side surfaces (24’s, see column 2, lines 21-24, as the openings allow for osseous integration into the interior of the implant for fusion). 	Regarding claim 20, Kloss in view of Cottle disclose one enlarged orifice of the third plurality of enlarged orifices includes a diamond-shaped cross-section (¶47 “quadrangular” or “square”).

    PNG
    media_image1.png
    575
    694
    media_image1.png
    Greyscale

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US 2013/0116793) in view of Lynn et al. (US 2016/0030188) in further view of Ulrich, Jr. et al. (US 2012/0316650). 	Kloss in view of Lynn et al. fail to expressly teach or disclose that the top and bottom surfaces have a surface roughness of between about 3-4 µm.	Ulrich, Jr. et al. discloses a vertebral implant (figures 1-9) having top and bottom surfaces (81’s, figure 3) with a surface roughness between about 3-4 µm (¶106, “Micro Surface Feature Size and Roughness”).  As a surface roughness within this range positively influence naturally occurring biological bone remodeling and fusion responses along with providing a low friction surface to avoid unintentional laceration or abrasion of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the top and bottom surfaces of the vertebral implant of Kloss in view of Lynn et al. to have a surface roughness of between about 3--4 µm as taught by Ulrich, Jr. et al. as a surface roughness within this range positively influence naturally occurring biological bone remodeling and fusion responses along with providing a low friction surface to avoid unintentional laceration or abrasion of the delicate soft tissues surrounding the vertebral disc space. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775